Title: From George Washington to Robert Cary & Company, 10 November 1773
From: Washington, George
To: Robert Cary & Company



Gentn
Williamsburg Novr 10th 1773

I am upon Terms for two Estates for & in behalf of my Ward Mr John Parke Custis. if I conclude the bargain for them (and I

must be on or off in a few days) I shall have occasion to draw upon you for the whole money he has in your hands; Indeed I do not know as yet, but I shall be obliged to exceed it, as it is with the ready Cash I am to make the purchase, if I do it at all. As I thought it might be satisfactory to you, to have as much previous notice of this Transaction as I could give, for it is not more than four days since I began the Treaty I take this first oppertunity of doing it. One of these Estates is the Seat on which our late Treasurer Mr Robinson lived, and will afford Mr Custis a beautiful Situation on Pamunky River in King & Queen County with elegant buildings thereon almost New; which will save him much trouble & great expence in placing as good on any part of his own Lands all of which are very contiguous to this Seat. The other is a larger Tract of Land on Mattapony Rivr In King William County opposite to the last mentioned Tract (on which Colo. B. Moore who has been, I believe, a corrispondant of yours formerly lived) which from the quality of the Land, and its connecting two other Tracts together in one body, becomes extreamly valuable to him; I therefore hope & expect, if my drafts upon this occasion should exceed his Cash in your hands a few hundred pounds, they will nevertheless meet with ready payment.
In a former Letter I informed you of the death of Miss Custis. By that Event her Estate consisting in money on Bond to the amount of upwards of Sixteen thousand pounds devolves in equal Moities to Mr Custis & myself; and as I would choose to discharge my Debt to you I would apply her money in the Bank to that purpose, provided I can sell out without loss; Be so good therefore as to let me know as soon as you can what steps are necessary to be pursued in order to do this, & upon what terms it is to be done. In the mean while please to place the Balle due to this deceased young Lady to my credit, and carry the Interest arising from the Dividend of Stock to my Acct Currt regularly till I either transfer, or dispose of it in some other manner.
I shall add no more at present than that I am Gentn Yr Most Hble Servt

Go: Washington

